Exhibit 10.3

 

EMPLOYMENT AGREEMENT

AMENDMENT NO. 2

 

This Amendment No. 2 to Employment Agreement (this “Amendment”) is entered into
as of February 27, 2018 by and between Adam K. Peterson (the “Executive”) and
Boston Omaha Corporation, a Delaware corporation (the “Company”).

 

The Company and the Executive are parties to an Employment Agreement dated
August 1, 2015, which was amended pursuant to that certain Employment Agreement
Amendment No. 1, dated as of June 5, 2017 (as so amended, the “Agreement”).

 

Now, therefore, in consideration of the premises and the mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.     Amendment to Article II, Section 2.01(A) of the Agreement. The Company
and the Executive agree that the Agreement is hereby amended by deleting all of
Article II, Section 2.01(A), and inserting the following in its place:

 

“The Executive will serve for a Base Salary equal to the federal minimum wage
until such time that Base Salary is otherwise modified by the Company’s
Compensation Committee and shall not be entitled to any Base Salary in excess of
the federal minimum wage for any period prior to such date.”

 

2.     No Other Amendment. Except as expressly amended hereby, the Agreement
shall remain unamended and in full force and effect. This Amendment is only
effective in the specific instance and for the specific purpose for which it is
given and shall not be effective for any other purpose, and shall not be deemed
to be a waiver of, amendment of, or consent to or modification of any other term
or provision of the Agreement.

 

3.     Governing Law. This Amendment, the performance of this Amendment and any
and all matters arising directly or indirectly herefrom shall be governed by and
construed and enforced in accordance with the internal laws of the Commonwealth
of Massachusetts, without giving effect to the conflict or choice of law
provisions and principles thereof.

 

4.     Counterparts. This Amendment may be executed in any number of
counterparts including facsimile or PDF counterpart signature pages, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Company and the Executive have duly executed this
Amendment as of the date first written above.

 

 

BOSTON OMAHA CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Alex B. Rozek

 

 

 

Name:      Alex B. Rozek

 

 

 

Title:        Co-Chief Executive Officer

 

         

EXECUTIVE

             

/s/ Adam K. Peterson

      Adam K. Peterson                  

 

 